Citation Nr: 0738446	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriatic 
arthritis.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for recurrent tinnitus.

4.  Entitlement to service connection for residuals of 
bilateral capsulectomies.

5.  Entitlement to service connection for ingrown toenails.

6.  Entitlement to service connection for major depressive 
disorder.

7.  Entitlement to service connection for temporomandibular 
joint syndrome.

8.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of avulsion fracture of the right 
distal fibula/tibia.

9.  Entitlement to an initial, compensable disability rating 
for psoriasis of the hands and scalp.

10.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for more than 20 years from 
October 1979 to June 2002.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2003 and January 
2004 that, in part, denied service connection for psoriatic 
arthritis, chronic bronchitis, recurrent tinnitus, residuals 
of bilateral capsulectomies, ingrown toenails, major 
depressive disorder, and temporomandibular joint syndrome; 
and granted service connection and assigned noncompensable 
disability ratings for residuals of avulsion fracture of the 
right distal fibula/tibia, psoriasis of the hands and scalp, 
and migraine headaches.  The veteran timely appealed.

In April 2007, the RO increased the disability evaluations to 
20 percent for residuals of avulsion fracture of the right 
distal fibula/tibia, and to 10 percent for migraine 
headaches.  

Because higher evaluations are available for each disability, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, each of the claims remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of service connection for psoriatic arthritis, 
chronic bronchitis, tinnitus, depression, and 
temporomandibular joint syndrome; and for higher initial 
disability ratings for psoriasis of the hands and scalp, and 
migraine headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence linking residuals of 
bilateral capsulectomies to a disease or injury in service, 
or to a service-connected disability.

2.  There is no competent evidence establishing that the 
veteran currently has ingrown toenails.

3.  The veteran's residuals of avulsion fracture of the right 
distal fibula/tibia have been manifested primarily by marked 
limitation of motion of the ankle due to painful motion, 
swelling, and tenderness;  X-ray evidence of degenerative 
joint disease, and malunion or nonunion of the tibia and 
fibula are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
bilateral capsulectomies are not met.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).

2.  The criteria for service connection for ingrown toenails 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2007).

3.  The criteria for an initial disability rating in excess 
of 20 percent for residuals of avulsion fracture of the right 
distal fibula/tibia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic 
Codes 5262, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2003 and February 2005 letters, and the April 
2007 supplemental statement of the case (SSOC), the RO 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element; and evidence 
of increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

The above-described notice to a claimant should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Some of the documents meeting the notice requirements were 
provided to the veteran after the rating actions on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield, 
444 F.3d at 1334; Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The April 2007 SSOC provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  Although this notification post-
dated the initial adjudication of these claims, the Board 
concludes herein that the evidence is against the veteran's 
claims of service connection for bilateral capsulectomies and 
ingrown toenails, as well as his claim for an increased 
disability rating for the avulsion fracture, and as such, any 
questions as to the appropriate effective date or evaluation 
(in the case of the service connection claims) to be assigned 
are rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).


II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

The Board notes that a copy of the veteran's medical 
examination at service entry in October 1979 is not included 
among various service medical records.  Under these 
circumstances, the Board has presumed the veteran to have 
been in sound condition at entry.

A.  Residuals of Bilateral Capsulectomies

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90.

Records reflect that the veteran underwent bilateral breast 
augmentation in service in 1983.  In 1996, the veteran 
started having pain and burning in the breasts and axillary, 
and developed bilateral capsular contractures with the 
possibility of implant ruptures.  The veteran underwent both 
the removal of old implants and bilateral open 
capsulectomies, as well as the replacement of new implants in 
November 1998.

Mammographic evidence in March 1995 revealed no malignancy of 
either breast.

In this case, there is no evidence of any disease or injury 
in service that required the veteran to undergo the initial 
bilateral breast augmentation surgery in service in 1983.  
The Board notes that service connection has been severed for 
status-post breast augmentation with residual scars, 
effective February 1, 2006.  While the veteran is presumed to 
have been in sound condition at entry, the Board finds that 
her initial bilateral breast augmentation surgery in service 
was elective and for amelioration of a congenital condition 
or a defect, for which service connection is not available.  
38 C.F.R. § 3.306(a),(b); VAOPGCPREC 67-90.  

The report of a November 2003 VA examination reflects that 
the veteran's breasts are consistent with normal anatomic 
variation.  There is a well-healed surgical scar, barely 
visible, bilaterally along the lower half of the areolar 
circumference.  The nipples are midline.  There are no 
adhesions or keloid formation on the scars.  Sensory is 
intact.  There is no tenderness over the nipple region on 
palpation, and no area of anesthesia.  Mild tenderness or 
sensitivity was present over the scars.  The examiner 
diagnosed status-post breast augmentation with residual scar.

The Board recognizes the assertions of the veteran that she 
is embarrassed by the residual scars, and that they cause a 
considerable amount of psychological stress on her as well as 
tenderness; however, her lay testimony is not sufficient to 
support a claim based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Significantly, and as noted above, the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(a), (b) 
(2007). 

The evidence of record does not show that residuals of 
bilateral capsulectomies are related to disease or injury in 
service, or are related to a service-connected disability.  

Because there is no clear and competent opinion linking 
residuals of bilateral capsulectomies to service or to a 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection.  The benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  



B.  Ingrown Toenails

Service medical records reflect that the veteran was treated 
on various occasions in 1996 for recurrent ingrown toenails 
of each foot. 

The post-service records reveal no evidence of treatment for 
ingrown toenails.

During a November 2003 VA examination, the veteran reported 
some problems with scaling and discoloration of her toenails.  
Examination revealed nail polish present on all her toenails.  
There was no scaling or inflammation in the toes, and what 
area around the polish that could be seen showed a yellow 
discoloration consistent with staining from the nail dyes.  
The examiner diagnosed probable history of onchymycosis 
secondary to acrylic nails and chemicals.  No ingrown 
toenails were found.

Although the veteran has asserted that she has recurrent 
ingrown toenails, she is a layperson, and lacks the requisite 
medical knowledge to make a competent diagnosis of a 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that she currently has ingrown 
toenails.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  In 
addition, the competent evidence is against a finding that 
her history of onchymycosis is related to the bilateral 
ingrown toenails noted in service.

Because the evidence weighs against a current diagnosis of 
bilateral ingrown toenails, the preponderance of the evidence 
is against the claim.  The benefit-of-the-doubt doctrine is 
not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



III.  Evaluation of Residuals of Avulsion Fracture
of the Right Distal Fibula/Tibia

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The RO has evaluated the residuals of avulsion fracture of 
the right distal fibula/tibia under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, as initially 20 percent disabling on 
the basis of marked limitation of motion.  

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Alternatively, impairment of the tibia and fibula may be 
evaluated under Diagnostic Code 5262.  A 20 percent 
evaluation is warranted when malunion of the tibia and fibula 
is productive of moderate knee or ankle disability, and a 30 
percent evaluation is warranted when such disability is 
marked.  A 40 percent evaluation is warranted for nonunion of 
the tibia and fibula, with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.
  
X-rays taken of the veteran's right ankle in November 2003 
revealed a small bone adjacent to the tip of the medial 
malleolus, which conceivably could represent a result of the 
avulsion fracture or a developmental variation.  No arthritic 
changes were noted. 

The report of a November 2003 VA examination reveals 
complaints of a burning and aching sensation in the medial 
aspect of her right ankle when driving long distances.  
Examination revealed mild tenderness over the superior aspect 
of her medial malleolous on light palpation, but no 
inflammation or edema.  Muscle strength was intact to toe 
raise and heel raise.  There was no Achilles tendon deviation 
on standing, and her forefoot maintained normal alignment.

The range of motion of the veteran's right ankle in November 
2003 was to 20 degrees on dorsiflexion, and to 45 degrees on 
plantar flexion; there was no varus or valgus deviation or 
inappropriate inversion or eversion.  In March 2005, the 
range of motion of the veteran's right ankle had decreased to 
0 degrees on dorsiflexion, and to 20 degrees on plantar 
flexion.  The examiner noted no additional limitation of 
motion with repetitive use.  

Regarding flare-ups, the veteran reported that increased pain 
and additional limitation of motion due to flare-ups occurred 
three-to-four times each week.  She reportedly used an ankle 
brace, moist heat, and would put her feet up to alleviate 
symptoms.  The veteran did not report any incapacitating 
episodes.

Functional factors and painful motion have been considered by 
the RO in the assignment of the current 20 percent disability 
rating, which is the maximum rating under Diagnostic Code 
5271 for marked limitation of motion.  Functional factors are 
not for consideration where the veteran already meets the 
criteria for the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).  Here, the evidence does not 
reflect ankylosis.  Each examiner noted that the veteran did 
have some motion of her right ankle.

The veteran has reported using a brace for her right ankle.  
She has also reported stiffness and swelling of her right 
ankle, with feelings of instability and flare-ups.  The 
November 2003 examiner noted mild tenderness, but found no 
gross instability.  The March 2005 examiner also noted no 
evidence of deformity, angulation, false motion or 
shortening, and no malunion or nonunion of the right ankle on 
bone examination.  The evidence does not reflect that 
residuals of avulsion fracture of the right distal 
fibula/tibia are productive of malunion or nonunion requiring 
a brace to warrant a disability rating in excess of 20 
percent under Diagnostic Code 5262.


The weight of the evidence is against the grant of an initial 
disability rating in excess of 20 percent for residuals of 
avulsion fracture of the right distal fibula/tibia.  Hence, 
staged ratings are not applicable.  


ORDER

Service connection for residuals of bilateral capsulectomies 
is denied.

Service connection for bilateral ingrown toenails is denied.

An initial disability rating in excess of 20 percent for 
residuals of avulsion fracture of the right distal 
fibula/tibia is denied.




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Psoriatic Arthritis 

The veteran contends that service connection for psoriatic 
arthritis is warranted on the basis that the disability had 
its onset in service, or is proximately due to the service-
connected psoriasis of the hands and scalp.

In March 2005, the veteran reported using a steroid cream on 
her hands, and receiving treatment from a rheumatologist.  
The claims folder does not contain the veteran's treatment 
records from the rheumatologist.  

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Service connection is already in effect for psoriasis of the 
hands and scalp.

Clinical evaluation of the veteran's hands in service in 
December 1996 revealed a diagnosis of psoriatic arthritis 
with mainly distal interphalangeal joint involvement.  
A summary of the veteran's chronic illnesses in July 1998 
included both psoriasis and psoriatic arthritis.

The veteran last underwent VA examinations in November 2003.  
One examiner included a diagnosis of a history of psoriasis, 
while another examiner diagnosed intermittent flare-ups of 
psoriatic arthritis per history. These examination reports 
are unclear to the Board as to whether there is a current 
diagnosis of psoriatic arthritis and, if so, of its 
relationship to the veteran's service-connected psoriasis of 
the hands and scalp.  

The Board also notes that there is no clear evidence of 
arthritis of either hand, substantiated by X-ray.  

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Under these circumstances, the Board finds that another 
examination is needed to determine whether it is at least as 
likely as not that the veteran has psoriatic arthritis that 
either had its onset during service or is related to her 
active service, or is related to a service-connected 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).  

Chronic Bronchitis

The veteran contends that service connection for chronic 
bronchitis is warranted on the basis that she was treated for 
bronchitis during service, and that she continues to have 
intermittent episodes of bronchitis.

Records reflect treatment in service for bronchitis in 1980, 
1983, 1993, 1994, and 1999.  In addition, the veteran was 
treated at times for sinus infections and allergic rhinitis.  
Service connection is in effect both for sinusitis and 
allergic rhinitis.

The report of a November 2003 VA examination includes a 
diagnosis of episodic upper respiratory infections of viral 
or bacterial-induced bronchitis.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran's 
episodic bronchitis either had its onset during service or is 
related to her active service, or is related to a service-
connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Tinnitus 

Regarding the veteran's claim for service connection for 
tinnitus, the Board notes that her primary specialty for 
seven years in the U.S. Air Force was as a Flight Simulator 
Technician (as reflected on her DD Form 214).  The veteran is 
competent to testify as to the ringing in her ears either 
during or after service.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current tinnitus that either had its onset during service or 
is related to her active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).  

Depression

Records reflect that the veteran's primary care provider in 
service, Dr. Makhija, had diagnosed the veteran with major 
depressive disorder, and had referred the veteran for 
treatment with the Depression Management Group.  Although the 
veteran failed to attend the first two sessions in January 
2002, the claims folder does not contain the veteran's mental 
health or treatment records from Dr. Makhija prior to January 
2002.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The Board notes that the veteran had been clinically assessed 
with a major depressive disorder while in service.  Further 
action by the RO or AMC is needed to ascertain whether there 
is a link between the in-service diagnosis and the veteran's 
current symptoms.  

Temporomandibular Joint Syndrome 

The Board notes that the claims file does not appear to 
contain the veteran's service dental records. 

Under these circumstances, the Board finds that the RO or the 
AMC should make another attempt to obtain the veteran's 
complete service dental records from the National Personnel 
Records Center (NPRC) or other appropriate source.  These 
records are essential to the veteran's claim.  See 
38 U.S.C.A. § 5103.

Psoriasis of the Hands and Scalp

The veteran contends that her service-connected psoriasis of 
the hands and scalp are more severe than currently rated, and 
warrants an initial, compensable disability rating.

The Board notes that, in March 2005, the veteran reported 
using a steroid cream mainly at nighttime during the prior 
12-month period.  She also reported swelling in her hands, 
and that the skin of her index and middle fingers and her 
thumb occasionally would break open and bleed.  

The veteran has recently been afforded a VA compensation 
examination for the purpose of evaluating her psoriasis of 
the hands and scalp.  The examiner listed a few clinical 
findings, but not all of the information needed to evaluate 
the veteran's disability.  The examiner did not indicate what 
percentage of the veteran's entire body or exposed areas were 
affected, and whether intermittent systemic therapy or 
immunosuppressive drugs were required.  Further, the claims 
file was not available to the examiner.  

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2007); see 38 C.F.R. 
§ 19.9 (2007).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Migraine Headaches 

The veteran contends that her service-connected migraine 
headaches are more severe than currently rated, and warrant a 
higher initial disability rating.

The Board notes that, in March 2005, the veteran reported 
getting bad headaches at least once a week and sometimes 
twice a week, depending on the weather.  She also reported 
having tension-type headaches.  

The veteran has recently been afforded a VA compensation 
examination for the purpose of evaluating her migraine 
headaches.  The examiner diagnosed chronic migraine 
headaches, but did not include all of the information needed 
to evaluate the veteran's disability.  The examiner did not 
indicate whether any of the veteran's migraine headaches 
could be described as "characteristic prostrating attacks," 
and did not indicate the frequency of such attacks.  Further, 
the claims file was not available to the examiner.  

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2007); see 38 C.F.R. 
§ 19.9 (2007).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss, 9 Vet. App. at 114; Stanton, 5 Vet. 
App. at 569.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to 
obtain the veteran's complete service 
dental records from NPRC or other 
appropriate source.  The RO or AMC should 
send a copy of the veteran's separation 
document with the request.  All records 
and/or responses received should be 
associated with the claims file.    

2.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
psoriatic arthritis, psoriasis of the 
hands and scalp, bronchitis, tinnitus, 
dental conditions, and migraine headaches 
since December 2003; and for depression 
since 2001.  After securing the necessary 
release(s), obtain these records-
including all treatment and mental health 
records from Dr. Makhija in 2001 and 
2002, and all treatment records for 
psoriatic arthritis and psoriasis of the 
hands and scalp from a rheumatologist, as 
identified by the veteran.

3.  Afford the veteran a VA 
examination(s) to identify all current 
disability underlying the veteran's 
current complaints of psoriatic arthritis 
and bronchitis, and to determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service diagnosis of 
psoriatic arthritis in December 1996 
or bronchitis at various times in 
service; or

(b)  whether it is at least as 
likely as not that any service-
connected disability caused or 
increased the veteran's claimed 
psoriatic arthritis and/or 
bronchitis.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the veteran, and the examination 
report(s) should note review of the file.

4.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of tinnitus, and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service assignment as a Flight Simulator 
Technician.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

5.  Afford the veteran a VA psychiatric 
examination to identify all current 
disability underlying the veteran's 
current complaints of depression, and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any current psychiatric 
disability had its onset in service or is 
otherwise the result of disease or injury 
incurred or aggravated during service, to 
specifically include the in-service 
clinical diagnosis of a major depressive 
disorder noted by Dr. Makhija prior to 
January 2002.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

6.  Schedule the veteran for a VA skin 
examination, to evaluate her service-
connected psoriasis of the hands and 
scalp.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the veteran, and 
the examination report should note review 
of the file. 

The examiner should report whether the 
service-connected psoriasis of the hands 
and scalp cause ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations, or are 
exceptionally repugnant.

The examiner should also report the 
percentage of the whole body, and the 
percentage of exposed areas affected by 
the service-connected psoriasis of hands 
and scalp.  The examiner should indicate 
whether the service-connected disability 
has required constant, near-constant, or 
intermittent systemic therapy during the 
past 12-month period.

In providing the findings, the examiner 
should, to the extent possible, 
distinguish the symptoms attributable to 
service-connected psoriasis of the hands 
and scalp from those of other skin 
conditions.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall skin disability.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

7.  Schedule the veteran for a VA 
examination, to evaluate her service-
connected migraine headaches.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner designated to examine the 
veteran, and the examination report 
should note review of the file. 

The examiner should comment on the 
frequency and duration of prostrating 
migraines, and comment on their economic 
impact.  A complete rationale for each 
opinion expressed must be provided. 

In providing the findings, the examiner 
should, to the extent possible, 
distinguish the symptoms attributable to 
service-connected migraine headaches from 
those of other headache-type conditions.  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the veteran's overall 
headaches.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

8.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
her claims.

9.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for psoriatic 
arthritis, bronchitis, tinnitus, and 
depression.  If the benefits sought 
remain denied, the RO or AMC must furnish 
a SSOC, before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


